WIENER, Circuit Judge:
I. PERSPECTIVE
Plaintiff-Appellant Daniel Magee is the father and next friend, and Plaintiff-Appellant Geneva Magee is the grandmother, guardian, and next friend, of Plaintiff-Appellant Jane Doe (collectively the “Does”). Individually and on behalf of nine-year-old Jane Doe (“Jane”), the Magees sued, inter alia, the Covington County [Mississippi] School District, its Board of Education, its president, and other persons, in their official and individual capacities (collectively, the “Education Defendants”), as well as other known and unknown persons, under 42 U.S.C. §§ 1983 and 1985, alleging violations of Jane’s Fourteenth Amendment substantive due-process rights (and various state law violations).
A Question Presented
The question that lies at the core of this appeal is:
*338Are there circumstances under which a compulsory-attendance, elementary public school has a “special relationship” with its nine-year-old students such that it has a constitutional “duty to protect” their personal security?

B. Context

The framework in which the question thus posed must be answered is a construct of not only that which the complaint alleges and asserts but — of equal importance — that which the complaint does not allege or assert.
First, the Does have not complained that a school passively “stood by and did nothing” when “suspicious circumstances” indicated that it should have protected a student from his legal guardian, distinguishing this case from the seminal Supreme Court case of DeShaney v. Winnebago County.1 Second, the Does have not complained that a compulsory-attendance public school failed to protect a teenage student from an assault on school grounds after the close of the school day, by a teacher, coach, janitor, or any other such state actor who was hired by the school.2 Third, the Does have not complained that a non-compulsory school failed to protect a student from an assault on school grounds during the school day by a private actor — as, for example, another student at school, or a visitor to the school, or even an uninvited person who furtively comes onto the school grounds and spirits the student away.3 Thus, the instant case is distinguishable from the significant “special relationship” cases that this court, sitting en banc, has previously decided.
Finally, and perhaps most importantly to understanding their claim in the right context, the Does have not complained that a school employee or other individual acting under color of state law physically abused a student.4 The constitutional violation alleged here is not a violation by a state actor of Jane’s substantive due-process right to be free from sexual abuse and violations of her bodily integrity. Accordingly, cases involving a state actor’s violation of the bodily integrity of a citizen are wholly inapposite and easily distinguishable from the instant ease — a distinction that this court sitting en banc has previously recognized.5
To be clear, what the Does have alleged is that Jane’s school, the Covington County Elementary School (the “School”), violated her substantive due-process rights by being deliberately indifferent to nine-year-old Jane’s safety when the School affirmatively deprived Jane of her liberty to care for herself by forcing her into the sole custody of an unauthorized adult, Defendant Tommy Keyes, for the School’s known and intended purpose of facilitating his taking her off of the School’s grounds. The constitutional right at issue here is the “right to personal security,” which the Supreme Court has repeatedly said “constitutes a ‘historic liberty interest’ protected substantively by the Due Process Clause.”6
*339Specifically, the Does have alleged in minute detail that the School had a special relationship with (1) Jane, a pre-pubescent nine-year-old, fourth-grade student, (2) at the compulsory-attendance elementary public school, (3) in the full and sole legal custody and control of the School, to the exclusion of even her legal guardian, (4) during school hours (not at the end of the day when the School normally relinquishes its state-ordered custody) — under which relationship the School assumed responsibility for her personal safety and general well-being. The School’s duty to protect Jane arises from the School’s total limitation on Jane’s freedom to act on her own behalf: Jane tvas required to attend the School throughout the entire school day, out of the presence of her legal guardian and without any ability to leave; and Jane’s exclusive confinement by the School, entirely without the protection of her legal guardian, in combination with her very young age, made Jane wholly dependent on the School for her safety. The School thus assumed the duty to protect her, then allegedly violated the Due Process Clause by being deliberately indifferent to her safety.
The Does further allege that the School had a special relationship with Jane because it repeatedly handed her over to Keyes during school hours, surrendering to Keyes the School’s statutorily obtained, full and exclusive custody over her, and then allowing him to take her away from the School’s campus to some unknown location, and isolating her from her teachers and classmates, without the School’s supervision (and against her and her legal guardian’s will).7 In other words, even if the School did not already have a duty to protect very young students like nine-year-old Jane while on school grounds during the school day, it certainly did assume a duty to protect her when it affirmatively delivered her from the School’s exclusive custody into the sole custody of Keyes, further depriving her of her liberty by isolating her from the people she trusted and the surroundings she knew. The School then allegedly violated its due-process duty to protect Jane by acting with deliberate indifference to her safety when it intentionally placed her in Keyes’s custody for the explicit purpose of his taking her off campus, without verifying his identity as an identified adult authorized to check her out of the School.
Assuming as we must at this initial Rule 12(b)(6) phase of the case that the allegations of the Does’ complaint are true, we conclude that they have alleged a constitutional violation and that their complaint should not have been dismissed by the district court. True, the horrific sexual abuse alleged here was committed by a private actor. But, the Does have not alleged that Keyes violated Jane’s constitutional rights by sexually abusing her— and properly so, as private violence does not in and of itself amount to a constitutional violation. Rather, the Does have *340alleged that (1) the School so restricted little Jane’s liberty that it assumed a duty to protect her from unsafe conditions, and (2) the School violated Jane’s substantive due-process rights by being deliberately indifferent to her safety. In those contexts, it matters not that Jane’s rapist was a private actor; what does matter is that the School, an institution of the State, had a special relationship with its nine-year-old student that it violated by its affirmative acts of checking her out to an unknown and unauthorized adult, thereby involuntarily confining her, against her will, in his custody and thereby failing in its duty to protect her from such a quintessential and widely known threat to young children as pedophilia.
When the question posed is addressed in the framework thus constructed, the Does’ complaint survives the Education Defendants’ Rule 12(b)(6) motion. We therefore reverse the district court’s dismissal of the Does’ action, based on that court’s holding of the absence of any duty of the Education Defendants to protect Jane, and we remand for further proceedings incorporating the special-relationship analysis as hereafter clarified.8
II. FACTS & PROCEEDINGS

A. Facts

The Does’ complaint precisely alleges that, during the 2007-2008 school year, cognizant personnel at the School deliberately released Jane to Keyes during the school day on at least six different occasions: September 12, 2007, September 27, 2007, October 12, 2007, November 6, 2007, December 11, 2007, and January 8, 2008. Each time that Keyes checked Jane out of the School, he brutally raped, sodomized, and molested her and then returned her to the School, where the School’s employees checked her back on to the school grounds.
According to the Does’ complaint, the School had formally adopted and actively implemented a compulsory9 check-out policy, one express aspect of which was the creation and maintenance of a “Permission to Check-Out Form” (the “Form”) for each student, which listed by name the only adults who were authorized to take that particular student off of the School’s campus during the school day. At all relevant times, however, the School’s checkout policy did not include a requirement or directive to the School’s employees that they verify that any adult seeking to check out a student was who he said he was, i.e., an adult listed by name on the Form by the student’s legal guardians as someone authorized to check out the student in question.
As a direct result of this “express” aspect of the policy, or of its implementation by the School’s personnel charged with administering the policy, allege the Does, no employee of the School ever (1) consulted Jane’s Form or (2) required Keyes to furnish identification consistent with her Form, before delegating its exclusive school-day custody of Jane to Keyes and allowing him to take her away from the School. If they had, allege the Does, they *341would have discovered that “Tommy Keyes” was never authorized by Jane’s legal guardian to check Jane out of the School: His name was not listed on her Form; he was not related to her in any way; he never had any parental, custodial, or guardianship rights whatsoever over her. Nevertheless, according to the Does’ complaint, the School repeatedly checked Jane out to this unauthorized stranger, who on multiple occasions signed her out as her father and, on at least one occasion, as her mother!

B. Proceedings

In September 2009, the Does filed this action in the district court against the Education Defendants as well as against Keyes and unknown defendants. The Does advanced constitutional claims under §§ 1983 and 1985 as well as claims under Mississippi law. In response, the Education Defendants filed a motion to dismiss the Does’ action pursuant to Rule 12(b)(6) for failure to state a claim on which they could recover.
The district court granted that motion and dismissed the case on the ground that the Education Defendants owed no duty to protect Jane because (1) the Fifth Circuit has never recognized the “state created danger” theory of recovery, and (2) there was no “special relationship” between the School and Jane. As a result, the district court ruled that there was no constitutional violation for which the Does could recover from the Education Defendants. In addition, the district court granted qualified immunity to the Education Defendants.10
III. ANALYSIS

A. Standard of Review

“We review a district court’s grant of a motion to dismiss for failure to state a claim de novo, ‘accepting all well-pleaded facts as true and viewing those facts in the light most favorable to the plaintiff.’ ”11 In conducting this review, we examine only the allegations within the four corners of the complaint.12 We will not address or assume what the plaintiff may or may not find through discovery. Rather, the plaintiff must allege sufficient facts to suggest a plausible ground for relief.13 “A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw the reason*342able inference that the defendant is liable for the misconduct alleged.”14

B. The Does’ Special-Relationship Claim Has Facial Plausibility


1. DeShaney Recognized a “Special Relationship” Exception for When the State Has Duty to Protect a Private Citizen against Private Violence

The Supreme Court firmly established its “special relationship” doctrine in DeShaney v. Winnebago County. The facts of DeShaney are significantly distinct from the instant case, but the Court’s analysis is instructive. In DeShaney, state social workers became aware that a child might be the victim of abuse based on suspicious injuries. They concluded, however, that there was insufficient evidence of child abuse to retain the child in state custody, so they allowed him to be returned to his father’s custody from the hospital where he was being treated.15 Later, the father so severely beat the child that he suffered severe brain damage and fell into a life-threatening coma.16 The child and his mother then filed a § 1983 action against the state social workers, asserting that they failed in their duty to protect the child, thus violating his substantive due-process rights.17
The Court made clear that “[a]s a general matter ... a State’s failure to protect an individual against private violence simply does not constitute a violation of the Due Process Clause.”18 The Court identified an exception to this general rule, however, specifying that the State does have a duty to protect citizens against private violence when the State has a “special relationship” with that citizen:
[Wjhen the State takes a person into its custody and holds him there against his will, the Constitution imposes upon it a corresponding duty to assume some responsibility for his safety and general well-being. The rationale for this principle is simple enough: when the state by the affirmative exercise of its power so restrains an individual’s liberty that it renders him unable to care for himself, and at the same time fails to provide for his basic human needs — e.g., food, clothing, shelter, medical care, and reasonable safety — it transgresses the substantive limits on state action set by the Eighth Amendment and the Due Process Clause.19
It is, therefore, “the State’s affirmative act of restraining the individual’s freedom to act on his own behalf — through incarceration, institutionalization, or other similar restraints of personal liberty” — which constitutionally imposes on the State a duty to protect the restrained citizen from private violence.20
Based on the discrete facts before it, the DeShaney Court concluded that there was no special relationship between the social workers and the child. Even though “the State once took temporary custody of [the child],” “when it returned him to his father’s custody, it placed him in no worse position than that in which he would have been had it not acted at all; the State does not become the permanent guarantor of an *343individual’s safety by having once offered him shelter.”21 The Court emphasized that, despite the fact that the social workers may have had good reason to suspect that the father was a threat to the child, “[t]he most that can be said of the state functionaries in this case is that they stood by and did nothing when suspicious circumstances dictated a more active role for them.”22 This state maction was simply not enough to create a special relationship with the child.
Despite finding that the social workers did not have a special relationship with the child under those discrete facts, the Court went out of its way to make clear that the social workers could have had a duty to protect the child from private violence had they taken an active role:
Had the State by the affirmative exercise of its power removed [the child] from free society and placed him in a foster home operated by its agents, we might have a situation sufficiently analogous to incarceration or institutionalization to give rise to an affirmative duty to protect. Indeed, several Courts of Appeals have held ... that the State may be held liable under the Due Process Clause for failing to protect children in foster homes from mistreatment at the hands of them foster parents.23
Notably, this is one such court of appeals.24 We have recognized that, when the State places a child in the custody of a state-approved foster home, the child “suffer[s] a deprivation of a right to personal security,” in violation of the Due Process Clause, if the State violates its “affirmative duty [ ], based on a ‘special relationship’, to protect [the child] from violence in [that] foster home.”25
Accordingly, as we address the facts alleged in Does’ complaint, we must necessarily consider whether the School’s repeated acts of delivering nine-year-old Jane into the exclusive custody of Keyes — ■ on the School’s premises, for the purpose of his taking her away from the School’s premises — during the school day, amounted to (1) affirmative acts on the part of the State, as opposed to state inaction, and (2) a deprivation of Jane’s liberty sufficient to impose on the School a duty to protect her from violence in that state-approved and facilitated private custody.

2. The Fifth Circuit Has Applied De-Shaney in the School Context, Focusing on the Involuntary Aspect of the Custody and the Age and Isolation of the Student

Sitting en banc, this court has twice confronted the question whether a DeShaney “special relationship” exists between a minor student and his school. First, we determined in Walton v. Alexander that a non-compulsory state school does not have a special relationship with a student who chooses to attend it. There, the student voluntarily attended a state school for the deaf where he was under twenty-four-hour supervision and was subject to strict rules regarding his coming and going.26 While attending this school, the student was sexually assaulted on school grounds by a *344classmate. The student then sued the school, asserting that, because of the extremely restrictive conditions imposed by that particular state school, it had affirmatively restrained his ability to care for himself and thus had a duty to protect him from his classmate’s assault.
We disagreed, holding that a special relationship “only arises when a person is involuntarily confined or otherwise restrained against his will pursuant to a governmental order or by the affirmative exercise of state power.”27 We concluded, therefore, that the plaintiff was not in a special relationship with the school because he voluntarily attended the school for the deaf and thus chose to be placed in the restrictive custodial condition in which he was assaulted.28 We went on to note, however, that a special relationship does exist “when the state has effectively taken the plaintiffs liberty under terms that provide no realistic means of voluntarily terminating the state’s custody and which thus deprives the plaintiff of the ability or opportunity to provide for his own care and safety.”29 Albeit in dicta, we thus recognized that a school does create a special relationship with a student if it affirmatively acts to confine the student against his will, depriving him of his ability to defend himself
Next, we determined in Doe v. Hillsboro Independent School District that a compulsory-attendance middle school did not have a special relationship with its thirteen-year-old student who was sexually abused by a janitor on the school grounds after the close of the school day.30 In that particular context, we “decline[d] to hold that compulsory attendance laws alone create a special relationship giving rise to a constitutionally rooted duty of school officials to protect students from private actors.”31 In determining that public school custody of students (at least those as old as thirteen) was not equivalent to state imprisonment or institutionalization of adults, we relied on an explanation provided by the Supreme Court:
Though attendance may not always be voluntary, the public school remains an open institution. Except perhaps when very young, the child is not physically restrained from leaving school during school hours; and at the end of the school day, the child is invariably free to return home. Even while at school, the child brings with him the support of family and friends and is rarely apart from teachers and other pupils who may witness and protest any instances of mistreatment.32
Thus, our reasoning in Hillsboro was that there is not a special relationship between a public school and its students when (1) the students are not “very young,” (2) the students are not “physically restrained from leaving,” and (3) the students are not apart from teachers and classmates who might help protect them. As the emphasized language in the foregoing quotation suggests, however, the converse could very well pertain, i.e., a school could have a special relationship with a student ifhe(l) is “very young,” (2) is “physically re*345strained” by (and unable to leave) the school’s custody, and (3) is secluded or kept “apart from teachers and other pupils who may witness and protest any instances of mistreatment.”33

3. Under the Detailed Facts Alleged in the Does’ Complaint, the School Had a Special Relationship with Jane

Taking these cases into consideration, we accept that compulsory-attendance schools (at least middle and upper schools) alone do not ipso facto have a special relationship with their students. But, the situation alleged in the Does’ complaint is palpably distinguishable from our precedent in at least two respects: (1) unlike the student in Hillsboro, Jane was an elementary-school student and was only nine-years old, which is a very young, prepubescent age; and (2) unlike the school in Walton, Jane’s school affirmatively acted, pursuant to its express check-out policy, to isolate nine-year-old Jane from her teachers and classmates and then, without her legal guardian’s knowledge or consent, force her into Keyes’s exclusive off-campus custody, which was even more restrictive than the School’s on-campus custody of Jane.
a. Jane Was of Such a Very Young Age That She Could Not Protect Herself
As noted, the Does allege that Jane was a nine-years-old girl at the time of the School’s putative constitutional violation. Up until now, we have not been faced with a case involving (1) such a young girl (2) attending a public elementary school (3) under compulsory-attendance laws. Even though in Hillsboro, we held that a public middle school does not automatically have a special relationship with its thirteen-year-old students, we nevertheless acknowledged that a public school’s custodial relationship with a student might be different when very young children are involved. We recognized the truism that younger children are necessarily much more dependent on their custodians than are teenagers or adults.34
In our view, there is a continuum of restrictions that the State must impose on a private citizen to trigger a special relationship, the degree of which corresponds to the age and competency of the individual in question, i.e., his mental, psychological, and physical ability to recognize and defend himself against threats to his safety. For example, the Supreme Court has said that, for the State to have a special relationship with a competent adult, it must incarcerate that adult, thereby wholly depriving him of any ability to fend or seek care for himself.35 When an otherwise capable and competent adult is so deprived, the State has a duty to provide him with such care and security as is *346necessary.36 Likewise, when the State physically restrains an incompetent, intellectually disabled adult, it has “the unquestioned duty to provide reasonable safety,” which, under the circumstances of an incompetent adult involuntarily committed to a mental institution (unlike a competent adult at a prison), includes “such training as an appropriate professional would consider reasonable to ensure [the incompetent adult’s] safety and to facilitate his ability to function free from bodily restraints.”37
In the secondary school context, we have held that an “open,” compulsory-attendance, public middle school does not have a special relationship with a teenage student because “the restrictions imposed by the attendance laws upon students and parents” do not prevent parents from providing for the basic needs of their teenage children.38 Today, however, we must consider whether, in like manner, a pre-pubescent mwe-year-old girl’s basic needs can conceivably be provided by her legal guardian while she is at school, or whether, instead, a public elementary school has a duty to provide for such a young girl’s reasonable safety during the school day throughout which she is apart from her legal guardian — and here her teachers and classmates as well.
It cannot be debated that nine-year-old children have no real ability to fend for themselves against threatening adults. Nine-year-old children like Jane virtually never possess the will or fortitude to protest or challenge adult authority figures, particularly those whose authority is apparently endorsed by the very persons or institutions such children trust. Neither are such youngsters generally apprised of or able to recognize threats to their safety, which is why they are never permitted to leave the school grounds by themselves— unlike older teenage students who regularly come and go on their own, during, before, and after school hours. Quite simply, we conclude that nine-year-old, elementary-school students are significantly distinct from teenage, middle- and high-school students in their ability to provide for their own protection from sex offenders while they are mandatorily separated from their legal guardians — let alone when they are also separated from their regular teachers and classmates.39 Although nine-*347year-old students, like all elementary-school children, are picked up by or delivered to their parents at the end of the school day, we are satisfied that this has nothing to do with the duty owed to such very young students while they are in the compulsory custody of their elementary schools during the course of the school day.
Nevertheless, we need not decide whether the School had a special relationship •with Jane based solely on her very young age because the School also affirmatively exercised its state power to restrain Jane’s liberty even more. We, therefore, do not conclude, as the dissent alleges, that all elementary-school children “have a constitutionally protected liberty interest in remaining safe at school.”40

b. The School Affirmatively Forced Jane into Keyes’s Sole Custody and Allowed Keyes to Take Her Away from the School Where She Could Not Protect Herself

The Does’ complaint further alleges that, in addition to Jane’s very young age, the School’s adherence to its express check-out policy in checking Jane out to Keyes was an affirmative exercise of the School’s power that further disabled Jane and further obliged the School to protect her. The School’s check-out policy worked both to relinquish the School’s custody of Jane on campus and to place her in the absolute custody and control of Keyes off campus. The Does allege that the Education Defendants, acting in loco parentis, rendered Jane all the more helpless by separating her from any possible succor that her teachers and classmates might provide and then actively delivering her to Keyes for the intended purpose of his taking her away from school grounds.
The Does assert that a nine-year-old girl is rendered entirely helpless when she is repeatedly isolated from her classmates and her teachers and then helplessly forced into the custody of an adult stranger — an adult with the apparent imprimatur of the very school that she had been taught to trust without question — in the middle of the school day. We are convinced that, as alleged, these repeated deliberate acts of the School constitute precisely the kind of “affirmative exercise of State power” contemplated in DeShaney. We are fully aware, of course, that in DeShaney the Supreme Court held that *348there was no special relationship when the State passively allowed a child to remain in the custody of his own natural father. But, the Court went on to make the point that had the state social workers actively assayed to place the child in the custody of a foster parent (a state-licensed, non-natural parent, private actor), the social workers might have had a duty to protect the child from private violence imposed by that private actor.41 Thus, while there is no comparison between, on the one hand, social workers passively standing by while a child is returned to the custody of his legal guardian and, on the other hand, a public school actively placing a nine-year-old student in the custody of an unauthorized private actor during school hours, the Court’s analysis in DeShaney explicitly contemplated that the State could very well have a special relationship with a child whom it actively placed in the sole custody of a private actor, as the “agent” or “delegee” of the custodial state subdivision. Again, this is not to say that Keyes was acting under color of state law; we only point out that the DeShaney Court recognized that, if the State had custody of a child and then affirmatively placed him in a non-legal guardian, private actor’s custody, it might have a special relationship with that child, and it would violate the Constitution if it was deliberately indifferent to that child’s personal security when it handed him over to that private actor.
We also reiterate that DeShaney defined “basic human needs” as “food, clothing, shelter, medical care, and reasonable safety,”42 The dissent concludes that “[t]he School did not restrain Jane’s liberty to the extent that neither she nor her guardians were unable to provide for her basic needs.”43 While this may be true as to food, clothing, shelter, and medical care, we are convinced that the School, by checking young Jane out to an unauthorized adult, rendered Jane and her legal guardian unable to provide for her reasonable safety. The dissent advances the generalization that, “[n]o matter the age of the child, parents are the primary providers of food, clothing, shelter, medical care, and reasonable safety,”44 but it notably fails to explain exactly how Jane’s legal guardian could have otherwise provided for Jane’s reasonable safety on the six occasions that the School checked Jane out to Keyes.
c. Based on Jane’s Very Young Age and the School’s “Affirmative Exercise of State Power, ” the School Had a Duty to Protect Jane
We are satisfied that by itself Jane’s status as a nine-year-old girl attending a compulsory-attendance elementary school could distinguish the instant case from Walton, Hillsboro, and our other school cases. But, the totality of the alleged circumstances of the School’s expressly adopted check-out policy — -by virtue of which the School actively and knowingly (not passively or inadvertently) forced Jane into the even more restrictive and unfettered custody of Keyes, not at the end but during the school day, when the School was otherwise obligated to care for Jane — convinces us that the School did indeed have a duty to protect her from precisely the kind of injuries that she suffered.
Our conclusion is consistent with that reached by the Third Circuit under a closely analogous set of facts in Horton v. *349Flenory.45 There, a private club owner detained a man whom he suspected of burglary and began to interrogate and beat the suspect before the police arrived.46 When a police sergeant arrived at the club, he too interrogated the suspect, but then departed, leaving the suspect in the club owner’s custody pursuant to a police-department policy of allowing private clubs to detain and interrogate suspected burglars in the absence of the police.47 Following the sergeant’s departure, the club owner continued to beat the suspect, who died later that night.48 The estate of the suspect filed a wrongful death action against the city and the sergeant in his official capacity. The case was tried to a jury, which found in favor of the suspect’s estate, and the city and the sergeant appealed.49 The Third Circuit upheld the jury verdict, explaining that the jury could have found from the evidence:
(1) that [the city] had an official policy of letting private clubs police themselves;
(2) that, acting pursuant to that policy and under color of state law, [the sergeant] left the investigation of the burglary in [the club owner’s] “good hands”;
(3) that [the sergeant] facilitated [the club owner] in carrying out the police function of interrogating [the suspect], by [leaving the club] and by suggesting in [the suspect’s] presence that any further investigation would be done by [the club owner];
(4) that [the sergeant] was aware [the suspect] had already been mistreated and was in fear;
(5) that [the suspect] requested that he be taken from the [club] but [the sergeant] did not do so;
(6) that [the suspect] was in custody in the [club], and the denial of his request to be taken from the club confirmed both to [the club owner] and to [the suspect] that the police department approved of his continued custody there;
(7) that during that continued custody, [the club owner’s] further investigation of the burglary was pursued by methods which for [the suspect] proved to be fatal.50
This combination of alleged facts, reasoned the Third Circuit, was “sufficient by itself to prevent judgment notwithstanding the verdict” because it established that the State, through the sergeant’s actions as endorsed by the police department’s official policy, had a DeShaney special relationship with the suspect when it delegated its exclusive lawful custody of the suspect to the non-state actor club owner.51
The factors that the Horton court considered in reaching its conclusion apply with equal vigor to the instant case. In fact, our conclusion, based on the detailed facts alleged in the Does’ complaint, that the School had a special relationship with Jane (and a corresponding duty not to place her in the sole off-campus custody of a private actor with deliberate indifference *350to whether that actor was authorized by her legal guardian to have such custody of her) is supported by all of the Horton factors:
(1) the School had an official policy of letting any private actor take custody of its nine-year-old students, regardless of whether the student’s parents had specifically authorized that actor to do so;
(2) acting pursuant to that policy and under color of state law, the School’s officials repeatedly allowed Keyes to take Jane away from the School during the school day, leaving her completely in Keyes’s “good hands”;
(3) the School facilitated Keyes in taking full and sole custody of Jane, by allowing Keyes to take her away from the School and by implying to Jane that he had a right to do so;
(4) the School had received complaints and had internal safety meetings about its express check-out policy, so the School was aware that nine-year-old Jane’s safety was threatened by (and Jane had reason to be fearful of) its checking her out to Keyes without verifying his identity;52
(5) Jane’s legal guardian affirmatively requested — using the Form provided by the School pursuant to its check-out policy — that only specified private actors (■not including Keyes) be allowed to check her out, but the School still checked Jane out to Keyes six times;
(6) Jane was in Keyes’s custody, and the School’s repeated allowance of her to be taken into Keyes’s custody confirmed both to Keyes and to Jane that the School approved of his continued custody of her;
(7)during that continued custody, Keyes brutally raped, sodomized, and molested Jane.
We reach the same conclusion as did the Third Circuit, that the combination of facts alleged in the Does’ complaint establishes that the School had a special relationship with Jane that is sufficient to require reversal of the district court’s Rule 12(b)(6) dismissal. The Third Circuit emphasized:
Unlike the passive role of the neglectful social workers in DeShaney, the role of the state actor here, [the sergeant], could be found from the evidence to be anything but passive. Evidence which could be credited suggests that he used his official status to confirm that [the private club owner] was free to continue the custodial interrogation even though [the suspect] was in fear for his safety and wanted to leave. Clearly, [the sergeant] was a participant in the custody which led to the victim’s deaths.53
The same can be said for the instant case: Unlike the passive role of the neglectful social workers in DeShaney, the School eventually could be found from the evidence discovered to be anything but passive. Facts are alleged here, which, if proved, would suggest that the School used its official status to confirm that Keyes was free to continue checking Jane out of school and to exercise full and complete custody over her during the school day, taking her from the School to anywhere he wanted — despite the facts that (1) Keyes was not listed on Jane’s Form as an adult authorized by Jane’s legal guardian to take custody of her, and (2) the School either failed to use its own checkout Form to verify that Keyes was authorized or failed to verify that he was the *351person he claimed to be. We are thus convinced that, even if the School did not have a special relationship with Jane solely because of her very young age and compulsory attendance, it most certainly did have a special relationship with Jane once it affirmatively acted to restrain her liberty further by handing her over to Keyes and giving him carte blanche to continue his full and exclusive control of Jane away from the School and away from everyone else whom she knew and trusted.54 Our conclusion is thus supported by the Third Circuit’s analysis in Horton55 and was apparently anticipated by the Supreme Court.56
J. Deliberate Indifference
Because we are satisfied that the Does have alleged facts sufficient to establish that the School had a special relationship with Jane, the Education Defendants had a correlative duty not to be deliberately indifferent to ensuring Jane’s reasonable safety. We must now determine whether the claim in the Does’ complaint that the School acted with deliberate indifference to Jane’s right to personal security is facially plausible.
We have stated that, “[t]o act with deliberate indifference, a state actor must consciously disregard a known and excessive risk to the victim’s health and safety.”57 The Does allege that the Education Defendants consciously disregarded the known risk to Jane’s safety by affirmatively enacting and maintaining a check-out policy at the core of which was a Form to be used in ensuring that only persons authorized by the legal guardians of the pupil could check him out, then repeatedly checking Jane out to an adult without verifying his claimed identity as her father or — astonishingly, her mother — on six different occasions over a period of months.58 *352The Does allege further that the Education Defendants had “actual knowledge” of the risk associated with their express check-out policy’s feature of not verifying the identity of the adults who sought to check out the School’s nine-year-old students during the school day and take them off of the School’s campus:
Upon information and belief, the Education Defendants received complaints and inquiries and/or had internal discussions and safety meetings concerning checkout policies and procedures and access to students under their care and control by unauthorized individuals. The complaints, inquiries, discussions, and/or meetings show that the Education Defendants had actual knowledge of the dangers created by their policies, customs and regulations, but they failed to take corrective action to reduce or prevent the danger.59
Accepting these alleged facts as true, as we must do at this stage of the case, we conclude that the School did act with deliberate indifference to Jane’s safety by checking her out to an unauthorized adult (whom they did not know) without verifying his identity to confirm that he was authorized by Jane’s legal guardian to check her out of school when they had actual knowledge of the substantial risk to Jane’s personal security created by this policy. The School’s deliberate indifference as exhibited in its maladministration of its own check-out policy, directly and actively created a known substantial risk to Jane’s safety — which tragically materialized into her repeated sexual abuse by Keyes.
The potential sexual assault of pre-pubescent children in general and nine-year-old girls in particular is hardly an unknown threat. We learned in a recent appeal,60 for example, of a nationwide program employing an electronic tracking system to identify whether visitors to primary and secondary schools were registered sex offenders or otherwise presented threats to young students. This program was designed with the express purpose of combating the threat posed by pedophiles to very young children like Jane. By 2006 (the school year immediately preceding the one at issue here), this program had been endorsed by the U.S. Department of Justice, had received federal grant money, and had already been activated in at least 1,400 schools in some 100 school districts across 10 states. Our belabored point is that today’s ubiquitous awareness by schools and school boards (and even the Department of Justice) of the omnipresent threat posed by deviant adults preying on very young schoolchildren — and the progressive policies that were already being adopted and implemented around the country to deal with that threat well before the incidents alleged in this case— dispel any conceivable doubt that, if the School’s policy was deficient as alleged, the School’s indifference to Jane personal safety had to have been deliberate.
We conclude then that the discrete allegations of the Does’ complaint, which we must assume to be true, are sufficient to establish that the Education Defendants acted with deliberate indifference to Jane’s personal security, thus violating her substantive due-process rights under the Fourteenth Amendment.

C. Qualified Immunity

As the Supreme Court recently reiterated, “The doctrine of qualified im*353munity protects government officials ‘from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known.’ ”61 The Court has provided (though no longer mandates62) a two-step inquiry to determine whether government officials are entitled to qualified immunity:
First, a court must decide whether the facts that a plaintiff has alleged make out a violation of a constitutional right. Second, if the plaintiff has satisfied this first step, the court must decide whether the right at issue was “clearly established” at the time of defendant’s alleged misconduct. Qualified immunity is applicable unless the official’s conduct violated a clearly established constitutional right.63
We hold today that the alleged facts do indeed make out a violation of Jane’s substantive due-process rights by virtue of the School’s special relationship with her. We hold further, however, that because — before today — we have not expressly held that a very young child in the custody of a compulsory-attendance public elementary school is necessarily in a special relationship with that school when it places her in the absolute custody of an unauthorized private actor, we cannot say that the conduct of the School’s officials and employees violated a constitutional right that was clearly established at the time of their alleged misconduct. In 2007, when these violations are alleged to have been committed, Fifth Circuit opinions, including those in Hillsboro and some district court cases,64 might very well have implied that such schools could never be in a special relationship with its students. Even though today we clarify this circuit’s position regarding the extent to which a school, by its affirmative exercise of power, may well enter into a special relationship with a very young student, those Education Defendants sued in their individual capacities did not have the guidance of today’s decision in 2007. Accordingly, we affirm the dismissal of the Does’ special-relationship claims against those Education Defendants who were sued in their individual capacities.
IV. CONCLUSION
The Does have pleaded a facially plausible claim that the School violated Jane’s substantive due-process rights by virtue of its special relationship with her and its deliberate indifference to known threats to her safety. Accordingly, we (1) reverse the district court’s grant of the Education *354Defendants’ Rule 12(b)(6) motion, (2) affirm that court’s qualified-immunity dismissal of the Does’ special-relationship claims against those Education Defendants sued in their individual capacities, and (3) remand to the district court for further proceedings consistent herewith. As this panel’s remand is limited to the extent of the further proceedings to be conducted by the district court consistent with this opinion, the panel retains cognizance of this case when and if is should return to this court.
REVERSED in part; AFFIRMED in part; and REMANDED.

. See 489 U.S. 189, 203, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989).


. See Doe v. Hillsboro Indep. Sch. Dist., 113 F.3d 1412, 1416 (5th Cir.1997) (en banc).


. See Walton v. Alexander, 44 F.3d 1297 (5th Cir.1995) (en banc).


. See Becerra v. Asher, 105 F.3d 1042, 1047 (5th Cir.1997); Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 450 (5th Cir.1994) (en banc).


. See Hillsboro, 113 F.3d at 1416 ("Unlike Doe v. Taylor, in which a school employee acted under color of state law, this case requires us to locate the primary constitutional wrong in the board and school officials.’’).


. Youngberg v. Romeo, 457 U.S. 307, 315, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982) (quoting *339Ingraham v. Wright, 430 U.S. 651, 673, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977)).


. The dissent accuses us of "re-character[izing] the allegations in the Does' complaint and paint[ing] a picture suggesting that Jane was 'forced' by school employees into the 'custody' of Keyes” when "the complaint specifically assigns a more passive role to the school employees.” Dissent at 354. The dissent, however, misreads the Does’ allegation, which stales that the School "allow[ed] the Defendant, Tommy Keyes, to check [Jane] out from school.” Thus, the dissent misinterprets the Does' allegation as reading, "[t]he School [] 'allowed' Jane to leave with Keyes, rather than 'forcing' her to leave with him.” Id. (emphasis added). This distinction is critical, and we reaffirm our position that the Does allege that the School allowed Keyes to take Jane out of school and, thereby, forced Jane into his custody.


. In deciding this appeal on the special-relationship grounds asserted in the Does’ complaint, we need not and therefore do not address the slippery slope of the state-created-danger theory, also alleged therein. Neither do we address the alternative theory of liability advanced by the Does that the School's check-out policy was the "moving force" of Jane’s injury, as the sole ground on which the district court denied municipal liability was its erroneous holding that the School did not have a special relationship with Jane.


. There is no indication in the Does’ complaint that the School's young pupils — alone or even through their legal guardians — could opt out of this check-out policy.


. The district court appears to have inadvertently included all Defendants-Appellees— both the municipal entities and those persons who were sued in their individual capacity— into its qualified-immunity analysis. As only natural persons who are sued in their individual capacities are entitled to qualified immunity, however, we address such immunity with regard to those defendants only.


. Bustos v. Martini Club Inc., 599 F.3d 458, 461 (5th Cir.2010) (quoting True v. Robles, 571 F.3d 412, 417 (5th Cir.2009)).


. McCartney v. First City Bank, 970 F.2d 45, 47 (5th Cir. 1992).


. See generally Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Leatherman v. Tarrant County Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 113 S.Ct. 1160, 122 L.Ed.2d 517 (1993), does not affect our analysis in this case. That case held that federal courts may not apply a heightened pleading standard in municipal liability cases. Id. at 166, 113 S.Ct. 1160. Iqbal does not require a heightened pleading standard. Rather, it re-articulates Rule 8’s notice pleading. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (stating that the "plausibility” standard "reflects the threshold requirement of Rule 8(a)(2) that the 'plain statement' possess enough heft to 'sho[w] that the pleader is entitled to relief’ ”). We have consistently applied the plausibility standard in municipal-policy suits, see e.g., Morgan v. Swanson, 610 F.3d 877, 882 (5th Cir.2010), and we do so again today.


. Iqbal, 129 S.Ct. at 1949 (citation omitted).


. 489 U.S. at 192-93, 109 S.Ct. 998.


. Id. at 193, 109 S.Ct. 998.


. Id.


. Id. at 197, 109 S.Ct. 998.


. Id. at 199-200, 109 S.Ct. 998 (citation omitted and emphases added).


. Id. at 200, 109 S.Ct. 998 (emphases added).


. Id. at 201, 109 S.Ct. 998.


. Id. at 203, 109 S.Ct. 998 (emphases added).


. Id. at 201 n. 9, 109 S.Ct. 998.


. Griffith v. Johnston, 899 F.2d 1427, 1439-40 (5th Cir. 1990).


. Hernandez v. Tex. Dep’t of Protective and Regulatory Servs., 380 F.3d 872, 880 (5th Cir. 2004).


. Walton, 44 F.3d at 1299.


. Id. (emphasis added).


. Id. at 1305. As such, we did not need to confront the effect of compulsory attendance laws on the relationship between a public school and a student because the plaintiff had voluntarily attended the school for the deaf.


. Id. (emphasis in original).


. 113 F.3d at 1414.


. Id. at 1415 (emphasis added).


. Id. (emphasis added and quotation marks omitted) (citing Ingraham, 430 U.S. at 670, 97 S.Ct. 1401).


. We went on in Hillsboro to hold that, because the janitor was not acting under color of state law and there was no special relationship between the school and the student, the plaintiffs could not recover even if the school had been deliberately indifferent in hiring the janitor (which, we also suggested, it was not). Id. at 1416.


. The dissent asserts broadly that, ''[ujnder our binding precedent, a public school does not have a DeShaney special relationship with its students requiring the school to ensure the students' safety.” Dissent at 358. But, this court has never expressly held that no public school will ever have a special relationship with any student in any context. To the contrary, this court has indicated that youth, among other circumstances, may create a special relationship between a public compulsory-attendance school and its students. See Hillsboro, 113 F.3d at 1415.


. Estelle v. Gamble, 429 U.S. 97, 103-04, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976) (‘‘An inmate must rely on prison authorities to treat his medical needs; if the authorities fail to do so, those needs will not be met.”).


. See DeShaney, 489 U.S. at 198-99, 109 S.Ct. 998 ("[B]ecause the prisoner is unable by reason of the deprivation of his liberty to care for himself, it is only just that the State be required to care for him." (citing Estelle, 429 U.S. at 103-04, 97 S.Ct. 285) (quotation marks and citation omitted)).


. Youngberg, 457 U.S. at 324, 102 S.Ct. 2452. See also DeShaney, 489 U.S. at 199, 109 S.Ct. 998 ("[T]he substantive component of the Fourteenth Amendment’s Due Process Clause requires the State to provide involuntarily committed mental patients with such services as are necessary to ensure their 'reasonable safety’ from themselves and others.” (citation omitted)).


. Hillsboro, 113 F.3d at 1415.


. The dissent refers to the distinction between pre-pubescent nine-year-old, elementary-school students and post-pubescent teenage, middle- and high-school students as "arbitrary.” Dissent at 362. Congress disagrees. See, e.g., The Fair Labor Standards Act, 29 U.S.C. §§ 201-19 (setting fourteen as the minimum age for most non-agricultural work). The legislatures of all fifty states disagree. See, e.g., Charles A. Phipps, Misdirected Reform: On Regulating Consensual Sexual Activity Between Teenagers, 12 Cornell J.L. & Pub. Pol’y 373, 429-31 (2003):
Without exception, the law in all fifty states prohibits sexual activity between an adult and a pre-pubertal child.... [T]he criminal law treats post-pubescent victims differently from pre-pubescent victims. While post-pubertal minors are still deemed incapable of consenting to sexual activity with adults, the fact that they have reached puberty generally translates into lower criminal penalties for those who engage in sexual *347activity with victims in this category. Because the age of consent in the majority of states is sixteen, this means that [this type of post-pubertal] victim generally is one aged fourteen or fifteen.
(footnotes omitted). Society and the medical profession disagree. See, e.g., Theresa O’Lonergan & John J. Zodrow, Pediatric Assent: Subject Protection Issues Among Adolescent Females Enrolled in Research, 34 J.L. Med. & Ethics 451, 454-55 (2006):
Adolescence is, by definition, a convergence of developmental factors. Historically, the law, religion and society have implicitly applied the “rule of sevens” to assign legal and moral responsibility to children and adolescents. Courts have treated seven-year-olds as capable of distinguishing right from wrong.... Likewise, religions and courts have treated fourteen-year-old adolescents as far more accountable than younger children for their actions and, in many cases, assign culpability.... [P]hysicians generally acknowledge that adolescents are differentially equipped to make medical decisions from thirteen years to adulthood. ... In most states, adolescents may seek and obtain sexual and reproductive health information and services without the permission of or even notification of their parents.
(footnotes omitted). Even Mother Nature disagrees. See, e.g., id. (“Sexual development is the morphologically recognizable hallmark of adolescence. Of particular interest here is the bald fact that adolescent girls can conceive and bear children.”).


. Dissent at 354.


. DeShaney, 489 U.S. at 201 n. 9, 109 S.Ct. 998 (emphases added).


. Id. at 200, 109 S.Ct. 998 (emphasis added).


. Dissent at 358.


. Id. at 360.


. 889 F.2d 454 (3d Cir.1989).


. Id. at 455-56.


. Id. at 456.


. Id. at 456-57.


. Id. at 455.


. Id. at 457.


. Id. at 458. The court also went on to analyze, as "a further bar to relief,” whether from the evidence, the jury could have found that the State delegated to the club owner "its traditional police functions,” and thereby was "responsible for a private action if the private actor [ ] exercised coercive power with significant encouragement, overt or covert, from the state.” Id. (citation omitted). That analysis is not directly relevant here.


. That said, the Does do not allege that the School was aware that Jane had already been sexually abused when the School repeatedly checked her out to Keyes.


. Horton, 889 F.2d at 458 (emphases added).


. See id. ("[The private club owner] was given carte blanche to continue his custodial interrogation as a part of his investigation into a burglary, because it was the official policy of the [city's police department] to defer to private law enforcement with respect to private clubs.”).


. Although the dissent states that "a discussion of decisions from other circuits” is "[conspicuously absent” from our analysis, dissent at 358, a discussion of Horton is conspicuously absent from the dissent’s analysis with the exception of one footnote in which the dissent attempts to distinguish Horton on the basis of that case's alternative bar to relief, which is irrelevant to this analysis, see id. at 364 n. 8.


. Originally, when the Third Circuit affirmed the jury verdict in favor of the plaintiffs in Horton, the Supreme Court vacated the judgment and remanded the case for further consideration in light of the Court's then-recent opinion in DeShaney. Horton, 889 F.2d at 455. On remand, the Supreme Court specifically presented the question "whether the evidence [summed up above] suffice[d] to permit a finding that [the suspect] was in state custody at the time of his fatal beating.” Id. at 458. As explained, the Third Circuit answered in the affirmative.


. Hernandez, 380 F.3d at 880 (citations omitted).


. The dissent asserts that "[w]ithout any reason to believe that the school employee releasing Jame knew that Keyes was not authorized to take her from school, we simply cannot infer that the School had knowledge that it was restricting Jane's liberty or restricting her or her guardian's ability to care for her basic human needs.” Dissent at 364 (emphasis in original). With respect, we believe that there is very good reason to believe that the School had to know that Keyes was not who he said he was when he checked Jane out as her mother. The School’s disregarding the fact that Keyes could not physically be Jane's mother yet giving Jane over to him anyway is more than just a "careless mistake,” as the dissent alleges. Id. at 354. Moreover, we are not talking about a one-time instance of the School's failing to verify Keyes’s identity: In the face — and disregard — of its own checkout form, the School allowed an unauthorized *352man to take a nine-year-old girl out of its custody on six different occasions over a period of four months.


. (emphasis added).


. Meadows v. Lake Travis Indep. Sch. Dist., 397 Fed.Appx. 1 (5th Cir.2010) (unpublished).


. Pearson v. Callahan, 555 U.S. 223, 231, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982)).


. In Pearson, the Court specifically held "while the [two-step] sequence [] is often appropriate, it should no longer be regarded as mandatory- The judges of the district courts and the courts of appeals should be permitted to exercise their sound discretion in deciding which of the two prongs of the qualified immunity analysis should be addressed first in light of the circumstances in the particular case at hand.” Id. at 236, 129 S.Ct. 808.


. Id. at 232, 129 S.Ct. 808 (internal citations omitted).


. See, e.g., Doe v. Sabine Parish Sch. Bd., 24 F.Supp.2d 655, 661 (W.D.La.1998) ("In applying DeShaney, the Fifth Circuit has held that the type of 'special relationship’ that entitles a citizen to enjoy a clearly established constitutional right to state protection from known threats of harm by private actors does not apply to the student/public-school relationship and 'only arises when a person is involuntarily confined or otherwise restrained against his will pursuant to a governmental order or by the affirmative exercise of state power.' ” (quoting Walton, 44 F.3d at 1299)).